Citation Nr: 1132207	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-26 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a gastrointestinal (GI) disorder to include haital hernia and peptic ulcer disease. 

2.  Entitlement to service connection for a gastrointestinal disorder to include haital hernia and peptic ulcer disease. 

3.  Entitlement to service connection for a low back disorder to include as secondary to service-connected pes planus.

4.  Entitlement to a disability rating in excess of 10 percent for bilateral pes planus. 
 

REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and daughter


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from January 1951 to December 1953.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for a low back disorder and GI disorders and continued a 10 percent disability rating for bilateral pes planus.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.

In August 2008, a hearing was held at the RO before a Decision Review Officer (DRO).  A transcript is in the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a low back disorder and gastrointestinal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A December 1955 rating decision denied the Veteran's claim for service connection for a digestive disorder; although notified of the denial, he did not initiate an appeal.

2.  New evidence associated with the claims file since the December 1955 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a GI disorder, and raises a reasonable possibility of substantiating the claim for service connection for a GI disorder.

3.  The Veteran's bilateral pes planus is manifested by objective evidence of accentuated pain on use and swelling, requiring the use of orthotic inserts; the medical records do not reflect that the Veteran's pes planus is severe in nature and there is no objective evidence of marked deformities, or characteristic callosities.


CONCLUSIONS OF LAW

1.  The December 1955 RO rating decision that denied the Veteran's claim for service connection for a GI disorder is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence received since the RO's December 1955 denial is new and material, the criteria for reopening the Veteran's claim for service connection for a GI disorder are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected bilateral flat feet have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's request to reopen his claim for service connection for a GI disorder (claimed as a stomach disorder) and claim for an increased rating for pes planus was received in July 2006.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence August 2006.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified her duties in obtaining information and evidence to substantiate her claims, and provided other pertinent information regarding VCAA.  Thereafter, the claims were reviewed and a supplemental statement of the case (SSOC) was issued in February 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  38 C.F.R. § 3.159 (b)(3) (2010).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  To the extent that this claim has been reopened, any failure of VA to provide the Veteran the specific notice requirements concerning new and material evidence, as addressed in Kent v. Nicholson, 20 Vet. App. 1 (2006), is harmless error.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His service treatment records and VA and private treatment records have been obtained and associated with his claims file.

Furthermore, the Veteran has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  He has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

In a December 1955 rating decision, the RO denied service connection for constipation, as manifestations of a non-service connected psychiatric disorder.  The Veteran was notified by of this decision by a letter in December 1955.  The RO determined that service treatment records were negative for any diagnosis of a chronic stomach disorder.  Although notified of the December 1955 denial, the Veteran did not initiate an appeal of this determination.  As such, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis. 

In July 2006, the Veteran attempted to reopen his claim for entitlement to service connection for a stomach disorder.  Thereafter, in a July 2007 rating decision, the RO denied entitlement to service connection for peptic ulcer disease, hiatal hernia, and gastroespohogeal reflux disease (claimed as a stomach disorder).  This appeal arises from the July 2007 rating decision.

Evidence added to the claims file since the December 1955 denial includes statements from the Veteran, private treatment records from H. H., M.D., dated from September 1978 to October 1980, W. V., M.D., dated in October 1980 to July 1991, Halifax Regional Hospital dated from September 1994 to January 2003, R. B., M.D., dated from March 1989 to January 2006, G. B., M.D. dated from February 2005 to February 2006, Danville Urologic Clinic from August 2007 to January 2008,  C. P., M.D., dated in March 2009, the Fuller Roberts Clinic dated from September 1993 to August 2009, VA progress notes dated from September 2008 to January to August 2009, and a August 2008 RO hearing transcript.

Evidence submitted after the December 1955 rating decision is considered new, as it was not previously of record and is not cumulative or redundant of evidence previously considered.  After reviewing the evidence submitted, the Board concludes that some of the evidence submitted after the final December 1955 rating decision is material.  In December 1955, the claim was denied based on a lack of a diagnosis of a chronic gastrointestinal disorder.  A private treatment record dated in March 1989 includes a diagnosis of peptic ulcer disease.  This evidence bears directly and substantially upon the issue of whether the Veteran is entitled to service connection for a GI disorder, as it addresses whether the Veteran has a current gastrointestinal diagnosis.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a GI disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2010).




Increased Rating Claim

General Rating Considerations

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for service-connected injury is limited to those claims which show present disability" and held:  "Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance."  This holding has been modified in that separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran. 38 C.F.R. § 4.3.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled." 38 C.F.R. § 4.40.

Factual Background

The Veteran was granted service connection for bilateral pes planus in a May 1980 RO decision due to an in-service diagnosis of pes planus. 

In a September 2006 VA examination, the Veteran gave a history of foot trauma including wearing military boots, training, and walking on cement surfaces while stationed in Korea.  Current symptoms included pain on the left lateral and plantar side, pain on the right at the arch, heel and plantar side, and bilateral stiffness while stating, walking, or at rest, fatigability, weakness, and lack of endurance.  No swelling, heat, or redness.  The Veteran reported flare-ups of foot joint disease one to three times a month for one to two days during which he is unable to walk, stand, or climb stairs.  The examiner noted a previous diagnosis of gout.  Upon physical examination, the examiner noted there was no objective evidence of painful motion, swelling, weakness, or evidence of malunion of nonunion of the tarsal or metatarsal bones.  On the both feet, the examiner found objective evidence of tenderness, instability, abnormal weight bearing, and inward bowing on weight bearing and non-weight bearing.  The examiner diagnosed bilateral pes planus, plantar fasciitis, and no evidence of gout.  The examiner further noted moderate effects on shopping, recreation, traveling, and dressing, severe effects on chores, and prevention from exercise. 

In an October 2008 VA podiatric note, the Veteran complained of a painful left heel.  He stated that his feet hurt in general and that the pain has been present since wearing rubber boots in Korea.  He related that in the morning he will stand on his feet with pain radiating up to his lower back.  He also reported that he shuffles more so than walks.  Upon examination, the examiner noted decreased medial arches bilaterally, no palpation tenderness to either heel, or decreased pedal joint range of motion.  A September 2008 X-ray was negative.  The examiner diagnosed neuropathy and pes planus. 

In a March 2009 VA examination report, the Veteran complained of pain while walking, stiffness while walking, fatigability while standing or walking, weakness while standing or walking, and lack of endurance while standing or walking.  The Veteran also complained of swelling and redness, but denied flare-ups.  The Veteran reported he uses insoles for his feet.  Upon physical examination, the examiner found no evidence of painful motion, tenderness, instability or weakness, and some evidence of swelling and abnormal weight bearing.  The examiner noted scant swelling over the lateral malleolus.  The Achilles tendon alignment was normal.  There was no pronation, and there was no arch present on weight bearing or non-weight bearing.  Location of weight bearing line was over the great toe.  The diagnosis was bilateral pes planus and first degree degenerative joint disease right and left foot.  The examiner noted that the feet disabilities cause severe effects on chores and recreation when walking is involved. 
 
Analysis

The Veteran's service-connected bilateral pes planus disability is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under Diagnostic Code 5276, for acquired flatfoot, a 10 percent rating is assigned where bilateral flatfoot is moderate, with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, either bilateral or unilateral.  For severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, a 30 percent rating is assigned.  For bilateral pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliance, a 50 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

After a thorough review of the evidence of record, the Board concludes that a rating in excess of 10 percent evaluation is not warranted for the Veteran's service-connected bilateral pes planus.  Initially, the evidence of record fails to demonstrate severe bilateral pes planus.  No evidence during the appeal period, to include findings made on VA examinations conducted in September 2006 and March 2009, reveal objective evidence of marked deformity such as pronation or abduction.  No callosities were shown upon either VA examination, nor were any noted in October 2008 upon a routine VA podiatry appointment.

The Veteran has reported having accentuated pain on use and swelling of the feet, and such findings were documented upon VA examination of 2009.  However, these limited findings, in and of themselves, are insufficient to support an increased evaluation of 30 percent for pes planus.  Moreover, with respect to symptoms of pain and swelling affecting the feet, it is clear that the Veteran has several non service-connected conditions impacting the feet, including gout and plantar fasciitis, which are contributing to these symptoms.

In addition, while the file does reflect that the Veteran was issued a cane by VA in conjunction with his pes planus, this fact in and of itself, or even in combination with symptoms of foot pain and swelling does not provide the basis for the assignment of a 30 percent evaluation, nor is the Veteran's pes planus productive of any of the other manifestations required for the assignment of a 50 percent evaluation.  Accordingly, the Board finds that the overall picture of the symptomatology of the Veteran's bilateral pes planus does not support a rating in excess of 10 percent evaluation under the pertinent rating criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board has considered the impact of DeLuca v. Brown, 8 Vet. App. 202 (1995), with regard to the Veteran's bilateral pes planus.  The Court of Appeals for Veterans Claims (Court) held that where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010).  However, the Court has also held that where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Inasmuch as Diagnostic Code 5276 is not based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not apply.

The Board has also considered other diagnostic codes pertaining to the feet.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, at this point the Veteran's service-connected pes planus does not include any etiologically related components to include: weak foot, claw foot, anterior metatarsalgia, hallux valgus, hallux rigidus, hammertoe, or malunion or nonunion of the metatarsal bones.  Thus, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, and 5283 are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277-83 (2010).

Finally, the Board has considered whether the schedular evaluation is adequate, thus requiring that the RO refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88 (1996).  If the rating criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2010).  In this regard, the Board finds that the schedular evaluation in this case is adequate.  Higher ratings are provided for certain manifestations of the service-connected bilateral pes planus, but, as explained above, the medical evidence reflects that those manifestations are not present in this case.  Id.  Moreover, having reviewed medical evidence dated from 2005 to 2009, there is no indication that pes planus has caused frequent, or in fact any, periods of hospitalization.  In addition, interference with employment is not a factor in this case, given the Veteran's age and the fact that he had been retired for many years.  Accordingly, referral of this issue for consideration of an extraschedular rating is not warranted.

After review of the evidence, there is no evidence of record that would warrant a rating in excess of 10 percent for bilateral pes planus at issue at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. App. 505.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert, 1 Vet. App. 49.


ORDER

New and material evidence having been received, the claim for service connection for a gastrointestinal (GI) disorder to include haital hernia and peptic ulcer disease is reopened.

Entitlement to a disability rating in excess of 10 percent for bilateral pes planus is denied.


REMAND

For the reasons discussed below, the case must be returned to the AMC to secure additional VA examinations that include medical opinions concerning the etiology of the Veteran's GI and low back disorders.

The Veteran claims he has a GI disorder related to an in-service stomach injury.  Service treatment records indicate that in April 1951, the Veteran was hit in the stomach with a blank charge.  It was noted that his wounds were cleansed and dressed.  In an April 1951 follow-up, the Veteran's stomach was redressed.  In subsequent in-service examinations dated in June 1951 and December 1953, the examiner noted the abdomen and viscera and genitourinary (GU) system as normal. 

In multiple statements the Veteran reported his stomach symptoms began in service and that he sought treatment immediately after separation from service.  Any records of treatment during that time have been found unavailable.  In a July 1955 VA examination, the Veteran was diagnosed with inadequate personality with neurotic reaction, manifested by psychophysiological gastro-intestinal reaction symptoms.  During a January 1980 hearing, the Veteran reported he had been diagnosed with hiatal hernia and ulcers.  A March 1989 private treatment record indicated a diagnosis of peptic ulcer disease.  In light of the cumulative record discussed above, the Board has determined that a medical opinion is needed to whether a GI disorder was incurred in or aggravated by active service.

In multiple statements, the Veteran has argued that he has a back disorder due to sleeping on the ground while in-service in Korea.  In September 2006, the Veteran submitted an article indicating that lower back pain can result from improper foot alignment, and that when your feet hurt, you hurt all over.  In an undated letter, the Veteran noted "until now, no one has ever told me about the connection of the foot and back or how to prevent it."  The Board understands these two documents as an alternative theory of entitlement for service connection of a back disorder as secondary to his service-connected pes planus.  As no VA examination has been done to determine the etiology of the Veteran's low back disorder, the Board is remanding the claim for an examination. 

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC should contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran since service for any GI or low back disorders.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  The Veteran should be afforded a VA orthopedic examination of the claimed low back disorder.  All indicated tests and studies are to be performed, and a comprehensive recreational, occupational, and medical history is to be obtained.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

The physician is requested to provide an opinion as to the whether there is at least a 50 percent probability or greater (at least as likely as not) that any back disorder was incurred in his active duty service or due to his service-connected pes planus.  Any opinion should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  Sustainable reasons and bases are to be provided for any opinion rendered.

3.  The Veteran should be afforded a VA examination to determine whether the claimed GI disorder was incurred during service.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  Based on a review of the record, and examination of the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the claimed GI disorder was incurred in or due to active service.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AMC should adjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the AMC should furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


